Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 12/1/2021. Claims 1, 14 and 19 are independents. Claims 2 and 15 are canceled. Claims 1, 3-14 and 16-20 are currently pending.

Response To Argument
With respect to the previous 103 rejection, the amendment to the independent claims overcame the combination of Zhang and Kraemer. However, upon further consideration of the amendment and an update search, a new 103 rejection is given below in view of Zhang, Kraemer and Adams.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 11, 13, 19 and 20 are rejected under 35U.S.C. 103 as being unpatentable over Zhang (US 20190158512 A1), In view of Kraemer et al. (US 20190121978 A1), hereinafter Kraemer, further in view of Adams (US 10121003 B1).

Regarding claim 1, Zhang teaches a computing apparatus (FIG. 6 and para. 0082, a computer system 600), comprising:
a hardware platform comprising a processor and a memory (FIG. 6 and para. 0082, a processor 605, ... a main memory 615);
a system profile store (para. 0056 and 0079, the anti-virus engine determines whether the application that is operating on the file is a ransomware program. Thus a profile store would be present in order to make that determination); and
a ransomware detection engine comprising Instructions encoded within the memory to instruct the processor (FIG. 5 and para. 0079, Ransomwareanalyzer504 is used for analyzing whether a file operation, especially file write and file delete, is allowable and If an application is ransomware) to:
detect an operation, by a process, that results in a file operation on a file (FIG. 1 block 103, FIG. 5 Module 503, para. 0055 and 0078, At block 103, anti-virus engine intercepts a file operation of an application);
querying the system profile store with a combination of the file type identifier and metadata about the file (FIGs. 1, 5 and para. 0062, The anti-virus engine may check the file format or file structure of a file when the file is opened by an application and check the file format or structure again after the file Is modified ... Other commonly used file types [interpreted as file type identifier], such as doc, pdf, jpg, MP3 and etc., have their own signatures (file format or structure, file types, signature of is interpreted as a form of metadata about the file] or particular file formats/structures);
taking a remedial action (FIG. 1 and para. 0070, if the application is determined to be ransomware or is suspected of being ransomware, the anti-virus engine may take an action to mitigate the operation attempting to be performed on the file by the ransomware according to the security policies).
Zhang does not explicitly disclose wherein the file operation comprises newly creating the file including a file type identifier, or where the file is an existing file, changing a file type identifier for the file. However, in an analogous art, Kraemer teaches wherein the file operation comprises newly creating the file including a file type identifier, or where the file is an existing file, changing a file type identifier for the file (para. 0022, the potential ransomware category assigned to the computational entity is the first category, the second behavior includes the computational entity modifying a name of a file, modifying a header of a file, and/or modifying a file such that a file header and a file extension of the modified file are inconsistent with each other which corresponds to where the file is an existing file, changing a file type identifier for the file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Kraemer because it prevents cybersecurity engine that produces too many false negative outcomes and it may fail to detect threatware, rendering the engine ineffective and exposing the computer system to dangerous attacks (Kraemer, para. 0009).
The combination of Zhang and Kraemer does not explicitly disclose (a system profile store) comprising a repository of known file types of the computing apparatus and file signatures for the known file types, wherein the file signatures comprise a sequence of bytes usable to identity the file types; and based at least in part on a response to the querying, determining that the file operation has resulted in the file having a file signature that does not match its known file type or that the file type is a new file type, and that a number of instances of the file type above a threshold have been created within a time, and inferring that the file operation is part of a ransomware attack. However, in an analogous art, Adams teaches (a system profile store) comprising a repository of known file types of the computing apparatus and file signatures for the known file types, wherein the file signatures comprise a sequence of bytes usable to identity the file types (col3 ln58-67, Store the file identification, the file name, the file signature, the initial entropy value; For files 14 where the type of file cannot be identified: Categorize the file 14 as a "data" file); and based at least in part on a response to the querying, determining that the file operation has resulted in the file having a file signature that does not match its known file type or that the file type is a new file type, and that a number of instances of the file type above a threshold have been created within a time, and inferring that the file operation is part of a ransomware attack (col4 ln44-59, Different threshold values may be used if desired. Higher threshold values will result in fewer files being labeled as encrypted, thus possibly delaying detection of the ransomware; lower threshold values will result in a higher number of files being labeled as encrypted, thus possibly unnecessarily indicating that ransomware has been detected, thereby degrading the performance of the server 12; Abstract; col1 ln34-44 and col8 ln32-38, monitoring for write operations which increase the entropy of a file beyond an expected entropy value, and/or by monitoring for files which have a missing magic number and/or have a magic number [file signature] that does not match the file type suffix; If the magic number and the file type suffix do not match there is a high likelihood that the file has been encrypted; server 12 (or workstation 18N) then determines 620 the threshold value to be used. The threshold value may be fixed, or user-selectable, or based at least in part on the file type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer and Adams because it would provide an efficient way to detect ransomware by using file signature.

Regarding claim 3, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 1, as described above. Zhang further teaches wherein the file type identifier is a file extension following a final dot (".") in the file's name, and wherein the metadata comprises a file signature (FIGs. 1, 5 and para. 0062, Other commonly used file types [interpreted as file type identifier], such as doc, pdf, jpg, MP3 and etc., have their own signatures or particular file formats/structures).

Regarding claim 11, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 1, as described above. Kraemer further teaches wherein the system profile store further comprises heuristic data tor the computing apparatus (para. 0055- 0057, the behavior tracking module 114 may use heuristics (described below) to differentiate potentially malicious behaviors from safe behaviors of computational units that are part of the OS. para. 0056, the heuristics module 120 may query the behavior tracking module 114 to determine the profile states of a computational entity, and may notify the behavior scoring module 130 when a heuristic that affects a computational entity's category, subcategory, and/or score is triggered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Kraemer because it would reduce false positive detection of threatware (Kraemer, para. 0055).

 Regarding claim 13, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 1, as described above. Zhang further teaches wherein determining that the process is a suspected ransomware attack comprises querying a cloud security service with metadata about the system and the process (para. 0045, the anti-virus engine may retrieve the associations of file types and applications from a cloud-based or shared network security appliance. The cloud-based or shared network security appliance may manage a large number of anti-virus applications that are running on client machines/hosts of one or more networks. The network security appliance may collect the associations of file types and applications from these anti-virus applications and share these associations with other anti-virus applications).

Regarding claim 19, Zhang teaches a computer-implemented method (FIG. 6), comprising:
creating a system profile for a computing system (para. 0056 and 0079, the anti-virus engine determines whether the application that is operating on the file is a ransomware program. Thus a profile store would be present in order to make that determination), 
wherein the magic bytes comprise a sequence of the first four bytes for a file name extension (para. 0062, If the file format or file structure is changed, then the anti-virus engine may determine that the application is ransomware. For example, a ZIP file as shown in the upper half of FIG. 3 has a signature “50 4B 03 04” at the beginning of the file),
querying a remote security server with information about the process and the suspicious file extension (FIGs. 1, 5 and para. 0062, The anti-virus engine may check the file format or file structure of a file when the file is opened by an application and check the file format or structure again after the file Is modified ... Other commonly used file types [interpreted as file type identifier], such as doc, pdf, jpg, MP3 and etc., have their own signatures (file format or structure, file types, signature of is interpreted as a form of metadata about the file] or particular file formats/structures); 
receiving from the remote security server a notification that the process is suspected ransomware (para. 0119, 0122 and 0189); and 
mitigating the suspected ransomware process (FIG. 1 and para. 0070, if the application is determined to be ransomware or is suspected of being ransomware, the anti-virus engine may take an action to mitigate the operation attempting to be performed on the file by the ransomware according to the security policies).
Zhang does not explicitly disclose the system profile comprising a table of file name extensions correlated with magic bytes for the file name extensions, …, and further comprising heuristic data according to usage patterns for the computing system. However, in an analogous art, Kraemer teaches the system profile comprising a table of file name extensions correlated with magic bytes for the file name extensions, … and further comprising heuristic data according to usage patterns for the computing system (para. 0102, [d]etection of file content, name and attribute modification indicating a more definite encryption vs. a non-malicious file content modification, using the following heuristics: para. 0103-0109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Kraemer because it detects ransomware by using comparison of file signature with supposed corresponding file extension with heuristic data factor.
The combination of Zhang and Kraemer does not explicitly disclose determining that a process has, within a threshold time span, according to the heuristic data (the heuristic element according to Kraemer as shown above), created a number of files having a suspicious file extension, the number of files exceeding a number threshold according to the heuristic data, wherein the suspicious file extension is a file extension that did not appear in the system profile before the number of files were created. However, in an analogous art, Adams teaches determining that a process has, within a threshold time span, according to the heuristic data (the heuristic element according to Kraemer as shown above), created a number of files having a suspicious file extension, the number of files exceeding a number threshold according to the heuristic data, wherein the suspicious file extension is a file extension that did not appear in the system profile before the number of files were created (col1 ln34-l44 [t]he operation of malware, such as ransomware, on a system may be detected by monitoring the entropy of files on a system to detect an excessive or unexpected number of encrypted files, by monitoring for write operations which increase the entropy of a file beyond an expected entropy value, and/or by monitoring for files which have a missing magic number and/or have a magic number that does not match the file type suffix The operation of malware, such as ransomware, on a system may be detected by monitoring the entropy of files on a system to detect an excessive or unexpected number of encrypted files, by monitoring for write operations which increase the entropy of a file beyond an expected entropy value, and/or by monitoring for files which have a missing magic number and/or have a magic number that does not match the file type suffix; col5 ln46-62, col6 ln8-22 and col8 ln32-38));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer and Adams because it detects ransomware by using comparison of file signature with supposed corresponding file extension with heuristic data factor.

Regarding claim 20, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 19, as described above. Adams further teaches determining that the suspicious file extension is a file type extension not found in the system profile (col8 ln16-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Kraemer and Adams because it would help for determining if one or more of the flies are infected with ransomware.

Claims 4-10 and 12 are rejected under 35 U.S.C.103 as being unpatentable over Zhang, Kraemer and Adams, as applied in the claims above, further in view of Hansen (US 20200387609 A1).

Regarding claim 4, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 3, as described above.
The combination of Zhang, Kraemer and Adams does not explicitly disclose wherein the file signature comprises all or part of the file's first four bytes. However, in an analogous art, Hansen teaches wherein the file signature comprises all or part of the file's first four bytes (para. 0091, common file formats include a small signature of 2 bytes or more in the header and taken together with the file extension identifies the file as being of a certain file type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Adams and Hansen because it would help for determining if one or more of the flies are infected with ransomware (Hansen, Abstract).

Regarding claim 5, the combination of Zhang, Kraemer and Hansen teaches all of the limitations of claim 4, as described above. Kraemer further teaches wherein determining that the process is a suspected ransomware attack comprises identifying a mismatch between the file extension and the file signature (para. 0105, file magic header after modification not matching file extension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Kraemer because it would prevent cybersecurity engine that produces too many false
negative outcomes and it may fail to detect threat ware rendering the engine ineffective and exposing the computer system to dangerous attacks (Kraemer, para. 0009).

 Regarding claim 6, the combination of Zhang, Kraemer and Hansen teaches all of the limitations of claim 5, as described above. Hansen further teaches wherein the instructions are further to exclude a mismatch because the file extension is included in an ignore list (para. 0037, False-positive detections of encrypted files can be minimized further with the use of an exclusion list that includes known encrypted file types that are not considered a threat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).

Regarding claim 7, the combination of Zhang, Kraemer and Hansen teaches all of the limitations of claim 6, as described above. Zhang further teaches wherein the instructions are further to use characters following a penultimate dot (".") as the file extension (FIGs. 1, 5 and para. 0062, Other commonly used file types [interpreted as file extension], such as doc, pdf, jpg, MP3 and etc., have their own signatures or particular file formats/structures).

Regarding claim 8, the combination of Zhang, Kraemer and Hansen teaches all of the limitations of claim 4, as described above. Zhang further teaches operation on a file exceeding a threshold within a threshold time (para. 0066, a normal application only operates on a few flies in a particular time period. If the number of file operations, especially writes and deletes, by an application in a particular time period exceeds a predetermined or configurable threshold, the anti-virus engine may determine that the application is a file-encrypting ransomware program).
In addition, Kraemer teaches identifying a mismatch between the file extension and the file signature (para. 0105, file magic header after modification not matching file extension).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Kraemer because it would prevent cybersecurity engine that produces too many false
negative outcomes and it may fail to detect threatware, rendering the engine ineffective and exposing the computer system to dangerous attacks (Kraemer, para. 0009).

 Regarding claim 9, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 3, as described above.
The combination of Zhang, Kraemer and Adams does not explicitly disclose wherein the file signature comprises a hash of the file's first four bytes. However, in an analogous art, Hansen teaches wherein the file signature comprises a hash (para. 0175, system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures) of the file's first four bytes (para. 0091, common file formats include a small signature of 2 bytes or more in the header and taken together with the file extension identifies the file as being of a certain file).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).

Regarding claim 10, the combination of Zhang, Kraemer and Hansen teaches all of the limitations of claim 9, as described above. Hansen further teaches wherein the system profile store comprises a hash table of file extensions, and wherein the hash of the file signature is a key into the hash table (para.0092, generate and maintain a relatively small database with a subset of known, common filetypes and associated extensions, and uses of the filetype for a file, known or unknown, as a weighted hint. para. 0175, system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).
 
Regarding claim 12, the combination of Zhang, Kraemer and Adams teaches all of the limitations of claim 1, as described above.
The combination of Zhang, Kraemer and Adams does not explicitly disclose wherein the remedial action comprises isolating the computing apparatus by disabling a network interface. However, in an analogous art, Hansen teaches wherein the remedial action comprises Isolating the computing apparatus by disabling a network interface (para. 0028, if the user detects ransomware infection within a file system m early enough, the user may be able to restore a previous, uninfected backup of the files stem before the uninfected backup ages out and/or disable an infected device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Kraemer, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).

Claim 14 is rejected under 35U.S.C. 103 as being unpatentable over Zhang (US 20190158512 A1), In view of Adams (US 10121003 B1).

Regarding claim 14, Zhang teaches [o]ne or more tangible, non-transitory computer-readable storage media having stored thereon executable instructions to: 
profile a computing system to create a system profile (para. 0056 and 0079, the anti-virus engine determines whether the application that is operating on the file is a ransomware program. Thus a profile store would be present in order to make that determination), wherein the system profile store comprises a repository of known file types of the computing system including file type signatures for the known file types (para. 0061 and 0062, [t]he anti-virus engine may check the file format or file structure of a file when the file is opened by an application and check the file format or structure again after the file is modified. If the file format or file structure is changed, then the anti-virus engine may determine that the application is ransomware. For example, a ZIP file as shown in the upper half of FIG. 3 has a signature “50 4B 03 04” at the beginning of the file. If the file is changed to an encrypted file, the structure/format of the ZIP file, especially the signature at the beginning of the file, is changed as shown in the lower half of FIG. 3. Other commonly used file types, such as doc, pdf, jpg, MP3 and etc., have their own signatures or particular file formats/structures. If the signature/format/structure of a file is changed or damaged by an application, then the anti-virus engine may determine that the application is ransomware or potential ransomware); 
monitor a process on the computing system (FIG. 1 block 103, FIG. 5 Module 503, para. 0055 and 0078, At block 103, anti-virus engine intercepts a file operation of an application);
query a cloud security service for a reputation for the process, wherein the query comprises metadata related to the process and the suspicious file extension (FIGs. 1, 5 and para. 0062, The anti-virus engine may check the file format or file structure of a file when the file is opened by an application and check the file format or structure again after the file Is modified ... Other commonly used file types [interpreted as file type identifier], such as doc, pdf, jpg, MP3 and etc., have their own signatures (file format or structure, file types, signature of is interpreted as a form of metadata about the file] or particular file formats/structures);
receive from the cloud security service a reputation for the process, wherein the reputation includes that the process is a probably a ransomware attack (para. 0119, 0122 and 0189); and 
initiate a remedial action against the process (FIG. 1 and para. 0070, if the application is determined to be ransomware or is suspected of being ransomware, the anti-virus engine may take an action to mitigate the operation attempting to be performed on the file by the ransomware according to the security policies).
Zhang does not explicitly disclose determine that the process has created a new file with a suspicious file extension that does match the system profile because a file type signature of the new file does not match the suspicious file extension, or because the suspicious file extension is a new file extension that has been provided for a number of newly-created files above a threshold within a time. However, in analogous art, Adams teaches determine that the process has created a new file with a suspicious file extension that does match the system profile because a file type signature of the new file does not match the suspicious file extension, or because the suspicious file extension is a new file extension that has been provided for a number of newly-created files above a threshold within a time (col1 ln34-l44 [t]he operation of malware, such as ransomware, on a system may be detected by monitoring the entropy of files on a system to detect an excessive or unexpected number of encrypted files, by monitoring for write operations which increase the entropy of a file beyond an expected entropy value, and/or by monitoring for files which have a missing magic number and/or have a magic number that does not match the file type suffix The operation of malware, such as ransomware, on a system may be detected by monitoring the entropy of files on a system to detect an excessive or unexpected number of encrypted files, by monitoring for write operations which increase the entropy of a file beyond an expected entropy value, and/or by monitoring for files which have a missing magic number and/or have a magic number that does not match the file type suffix; col5 ln46-62, col6 ln8-22 and col8 ln32-38));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang and Adams because it detects ransomware by using comparison of file signature with supposed corresponding file extension.

Claims 16-18 are rejected under 35 U.S.C.103 as being unpatentable over Zhang and Adams, as applied in the claims above, further in view of Hansen (US 20200387609 A1).

Regarding claim 16, the combination of Zhang and Adams teaches all of the limitations of claim 14, as described above.
The combination of Zhang and Adams does not explicitly disclose wherein initiating the remedial action comprises isolating the computing system. However, in an analogous art, Hansen teaches wherein initiating the remedial action comprises isolating the computing system (para. 0028, if the user detects ransomware infection within a file stem early enough, the user may be able to restore a previous, uninfected backup of the files stem before the uninfected backup ages out and/or disable an infected device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).

Regarding claim 17, the combination of Zhang, Adams and Hansen teaches all of the limitations of claim 16, as described above. Hansen further teaches wherein isolating the computing system comprises notifying an enterprise security administrator or user (para. 0037, A file update pattern is analyzed on a server by means of a "watcher," that monitors file commands arriving from a computing device via its agent module, according to an exemplary embodiment, which communicates with the server.
If an update pattern receives a ‘score’ higher than a certain threshold, an alert is triggered).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Adams and Hansen because it would help for determining if one or more of the files are infected with ransomware (Hansen, Abstract).

Regarding claim 18, the combination of Zhang, Adams and Hansen teaches all of the limitations of claim 17, as described above. Hansen further teaches wherein the instructions are further to receive a notification that a detection is a false positive, and to add a file type identifier to a system profile store (para. 0037, If an update pattern receives a ·score· higher than a certain threshold, an alert is triggered. False-positive detections of encrypted files can be minimized further with the use of an exclusion list that includes known encrypted file types that are not considered a threat).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhang, Adams and Hansen because it would help for determining if one or more of the flies are infected with ransomware (Hansen, Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday-Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 

/MENG LI/Primary Examiner, Art Unit 2437